SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

621
CAF 12-00092
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF JULIE K.
--------------------------------------
SHERIE L.D., PETITIONER-APPELLANT;
                                                                    ORDER
LIVINGSTON COUNTY DEPARTMENT OF SOCIAL
SERVICES, RESPONDENT-RESPONDENT.


JEANNIE D. MICHALSKI, CONFLICT DEFENDER, GENESEO (P. ADAM MILITELLO OF
COUNSEL), FOR PETITIONER-APPELLANT.

JOHN T. SYLVESTER, GENESEO, FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Livingston County
(Robert B. Wiggins, J.), entered December 5, 2011 in a proceeding
pursuant to Family Court Act article 6. The order dismissed the
petition for modification of a prior order of disposition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court